Citation Nr: 0412470	
Decision Date: 05/13/04    Archive Date: 05/19/04

DOCKET NO.  03-13 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased (compensable) initial evaluation 
for a tear of the right knee with degenerative changes in the 
lateral meniscus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from April 1969 to 
April 1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision which 
granted service connection for a tear medial meniscus, right 
knee with degenerative in the lateral meniscus and assigned a 
non-compensable evaluation.


FINDING OF FACT

The veteran's tears of the meniscus of the right knee with 
degenerative changes in the lateral meniscus are manifested 
by subjective complaints of pain, instability and swelling, 
with slight quadriceps atrophy, and slight tenderness without 
objective evidence of limitation of motion, painful motion, 
instability, weakness, or additional functional loss due to 
pain.


CONCLUSION OF LAW

The criteria for an increased (compensable) initial 
evaluation for tears of the medial meniscus of the right knee 
with degenerative changes in the lateral meniscus are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5260 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board observes that the recently enacted Veterans Claims 
Assistance Act (VCAA) of 2000 and its implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  

The new law and regulations require VA to notify the claimant 
and the claimant's representative, if any, of any information 
and any medical or lay evidence, not previously provided to 
the Secretary, that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 C.F.R. § 3.159(b) (2003).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

In Pelegrini v. Principi, 17 Vet. App. 412 (2004)  the United 
States Court of Appeals for Veteran Claims (Court) held that 
a VCAA notice must be provided to a claimant before the 
initial unfavorable determination by the RO.  The Court 
further held that the VCAA requires the following: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  The VA 
general Counsel has held that the latter requirement to tell 
the claimant to provide any evidence pertinent to the claim 
is dictum and not binding on the VA.  See VA OPGCPREC 1-2004.

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided copies 
of the rating decisions noted above, a January 2003 statement 
of the case and supplemental statements of the case dated in 
May 2003, and June 2003.  These documents, collectively, 
provide notice of the law and governing regulations, as well 
as the reasons for the determination made regarding his 
claim.  By way of these documents, the veteran was also 
specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
his behalf.  Further, in a May 2002 letter, the RO 
specifically informed the veteran of the information and 
evidence needed from him to substantiate his claim, evidence 
already submitted and/or obtained in his behalf, as well as 
the evidence VA would attempt to obtain.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). The record discloses that 
VA has met its duty to assist the veteran also in obtaining 
evidence necessary to substantiate his claim.  Most notably 
private treatment records and reports of comprehensive VA 
examinations provided to him since service have been obtained 
and associated with his claims file.  There is no identified 
evidence that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument.  

The Board notes that the May 2002 VCAA letter was mailed to 
the veteran subsequent to the appealed rating decision in 
violation of the holding in the Pelegrini case and the 
veteran has not been specifically informed to provide any 
evidence in his possession that pertains to the claim as set 
forth in 38 C.F.R. § 3.159(b)(1).  The Board, however, finds 
that in the instant case the veteran has not been prejudiced 
by this defect.  In this regard, The Board notes the veteran 
was provided notice of the division of responsibility in 
obtaining evidence pertinent to his case and ample 
opportunity to submit and/or identify such evidence.  No 
additional evidence appears forthcoming.  Therefore, under 
the circumstances, the Board finds that any error in the 
chronological implementation of the VCAA is deemed to be 
harmless error.  VA has satisfied both its duty to notify and 
assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Factual Background.

The veteran's service medical records reveal that the veteran 
presented on a number of occasion in service, beginning in 
December 1969, with a history of right knee pain and swelling 
with no overt trauma.  His diagnoses included right 
quadriceps insufficiency, intrapatellar bursitis of 
questionable etiology, and synovitis of the right knee. 

When the veteran was examined by VA in June 2001, he 
complained of right knee intermittent pain and swelling.  
Upon physical examination, the veteran demonstrated full 
extension and flexion of the right knee.  He had no swelling, 
effusion, quadriceps atrophy, or patellar instability.  The 
collateral ligaments were stable to varus and valgus stress 
in extension and 30 degrees of flexion.  The anterior drawer 
test, posterior draw test, and Lachman test were negative.  
There was a trace of retropatellar crepitation.  An x-ray of 
the right knee was interpreted to reveal no fracture, 
dislocation, narrowing of the articular cartilage, osteophyte 
formation, or loose bodies.

Private treatment records, received in June 2001, and 
compiled between 1984 and 2001, show that the veteran 
presented in October 1992, February 1993, and April 2001 for 
a medical profile from physical training examinations by his 
National Guard unit based on his complaints of knee problems.  
On the latter occasion, tendonitis of the right knee was 
diagnostically assessed.

Entitlement to service connection for synovitis of the right 
knee was granted in a January 2002 rating decision, and a 
non-compensable evaluation was assigned.  While the service-
connected right knee disorder was later recharacterized by 
the RO as a tear of the right knee with degenerative changes 
in the lateral meniscus, the noncompensable rating for this 
disability has since remained in effect.

The veteran was provided a VA examination in June 2002.  
During this examination, the veteran complained that he had 
to give up his past employment as a construction worker as 
well as jogging due to recurrent pain and swelling in his 
right knee. He also related that he has problems arising from 
the squatting position and takes either ibuprofen or Aleve 
for his right knee discomfort.  On physical examination, the 
right knee had full extension and 140 degrees of flexion.  
There was slight quadriceps atrophy.  There was no swelling, 
effusion, or synovial thickening.  There was no retropatellar 
crepitation or patellar instability.  There was a slight 
tenderness in the popliteal area but the examiner indicated 
he could not detect any masses.  The collateral ligaments 
were stable to varus/valgus stress in extension and 30 
degrees of flexion.  The anterior drawer test, posterior 
drawer test, and Lachman test were negative.  

X-rays of the right knee revealed a tiny osteophyte on the 
medial femoral condyle.  He examiner stated that he did not 
believe that this was of any clinical significance in view of 
the absence of retropatellar crepitation.  An MRI of the 
right knee was interpreted on this examination to suggest 
tears in the medial meniscus and degenerative changes in the 
lateral meniscus.

The VA physician who examined the veteran in June 2002 
provided an addendum to his examination report in August 
2002.  In this addendum, he stated that it is more likely 
than not that the meniscal tears present now in the veteran's 
right knee are unrelated to the synovitis he experienced in 
service.  He added that if the veteran had significant tears 
from 1970-2002, he would probably have significant 
osteoarthritis in his knee, which would be evident on x-rays.  
He added with respect to the June 2002 examination, that he 
could not detect objective evidence of right knee weakness, 
incoordination, fatigability or loss of motion.  He further 
stated that he was unable to estimate the range of motion or 
functional capacity during a flare up. 

In a statement dated in March 2003, a private physician, D. 
R.W., M. D., stated that the veteran has had quite a bit of 
ongoing trouble with his right knee.  He noted that although 
the veteran has normal range of motion, he has some 
disability based on pain alone.  He further noted that the 
veteran had an MRI scan that showed a degenerative meniscal 
tear and recommended that the veteran undergo right knee 
arthroscopy

At a videoconference hearing before the undersigned member of 
the Board in August 2003 the veteran complained of constant 
right knee pain, intermittent swelling, instabilty and 
discomfort especially with bending.  The veteran also 
described the evaluation and treatment provided over the 
years for his right knee how his right knee affects him both 
on the job and in his daily activities of living. 

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities. Separate 
diagnostic codes identify the various disabilities. 38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.

When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  Generally, in a claim for increased 
rating, the most recent evidence is generally the most 
relevant, as the present level of disability is of primary 
concern. Francisco v. Brown, 7 Vet.App. 55 (1994).  However, 
in Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating, as is the case here, was not limited 
to that reflecting the current severity of the disorder.  
Rather at the time of the initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found. 

The veteran contends, in essence, that his right knee 
disorder is more disabling than currently evaluated and thus 
warrants an increased disability rating.

Disabilities will be rated on the basis of functional 
impairment.  Weakness is considered as important as 
limitation of motion.  Any part that becomes painful on use 
must be regarded as seriously disabled.  It is the intent of 
the rating schedule to recognize painful motion with joint or 
periarticular pathology as productive of disability.  
38 C.F.R. §§ 4.40, 4.45, 4.59.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination, and reduction on 
normal excursion of movements, including pain on movement of 
a joint under 38 C.F.R. § 4.45.  In DeLuca, the Court held 
that a diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  

The Board notes that the provisions of 38 C.F.R. §§ 4.40 and 
4.45 should be considered in conjunction only with a 
diagnostic code predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).  

Limitation of flexion of the knee (normal being to 
approximately 140 degrees) will be rated as follows:  Flexion 
limited to 15 degrees is 30 percent.  Flexion limited at 
30 degrees is 20 percent.  Flexion limited to 45 degrees is 
10 percent.  Flexion greater than 45 degrees is 
noncompensable.  38 C.F.R. Part 4, Diagnostic Code 5260.

Limitation of extension of the leg (normal being to 
approximately 0 degrees, will be rated as follows:  Extension 
limited to 45 degrees is 50 percent.  Extension limited to 
30 degrees is 40 percent.  Extension limited to 20 degrees is 
30 percent.  Extension limited to 15 degrees is 20 percent.  
Extension limited to 10 degrees is 10 percent.  Extension 
limited to 5 degrees is no percent.  38 C.F.R. Part 4, 
Diagnostic Code 5261.  

Degenerative arthritis (hypertrophic) osteoarthritis, when 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  When, however the 
limitation of the motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application, for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
38 C.F.R. Part 4, Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion, a 10 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint 
groups.  

Knee impairment with recurrent subluxation and/or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe. 38 C.F.R. § 4.71a, 
Diagnostic Code 5257. 

In VAOPGCPREC 23-97 (July 1, 1997) VA General Counsel stated 
that, when a knee disorder is rated under Diagnostic 
Code 5257, and a veteran also has limitation of knee motion, 
which at least meets the criteria for a no percent evaluation 
under Diagnostic Code 5260 or 5261, separate evaluations may 
be assigned for arthritis with limitation of motion and 
flexibility.  

However, General Counsel stated that if the veteran does not 
meet the criteria for a zero percent rating under either 
Diagnostic Code 5260 or Diagnostic Code 5261, there is no 
additional disability for which a separate rating for 
arthritis may be assigned.  See also VAOPGPREC 9-98 
(August 14, 1998).

The veteran is currently in receipt of a noncompensable 
rating under Diagnostic Code 5260 for his right knee 
disability based on an absence of any limitation of motion.  

The record establishes that the tears of the meniscus of the 
right knee with degenerative changes in the lateral meniscus 
are manifested by subjective complaints of pain, swelling, 
and instability, and clinical findings of slight tenderness, 
and slight quadriceps atrophy.  

However, the VA and private medical evidence show no evidence 
of limitation of flexion of the right knee or any restriction 
in extension.  There is no evidence of painful motion.  Thus, 
the veteran has not objectively demonstrated right knee 
motion limited to a degree such as to warrant assignment of a 
compensable rating under Diagnostic Codes 5003, 5010, 5260 
and/or 5261.  

Under the principle of DeLuca, further consideration is given 
to the veteran's complaints of pain as well as weakness, 
atrophy and other manifestations, which affect function.  
Generally, these ratings should address the manifestations as 
productive of additional loss of motion.  In the instant 
case, despite the veteran's complaints there is no objective 
evidence of additional motion limitation or additional 
function loss to include weakness to support a higher rating 
under the motion limitation diagnostic codes.  See DeLuca, 
8 Vet. App. 202.  

Neither does the evidence show the presence of other right 
knee manifestations that would suggest the assignment of a 
compensable evaluation for the disability.  The Board 
acknowledges the veteran's testimony of right knee 
instability at his personal hearing in August 2003.  However 
the medical evidence does not objectively confirm right knee 
instability.  In fact, the reports of his VA examinations 
specifically note that the veteran's right knee exhibited no 
instability on physical examination.  Absent objective 
evidence of instability or subluxation, a higher evaluation 
under Diagnostic Code 5257 is not warranted.

Here, there are no objective findings demonstrating 
entitlement to a rating in excess of 0 percent for the right 
knee disability under any other potential applicable 
diagnostic code.  As such, the veteran's claim for increased 
evaluation for his right knee disorder must be denied.  The 0 
percent rating is the highest rating warranted during the 
appeal period.

In reaching its decision, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not for application in the instant 
appeal.  See 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  


ORDER

An increased (compensable) initial evaluation for a tear of 
the right knee with degenerative changes in the lateral 
meniscus is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



